Citation Nr: 0610833	
Decision Date: 04/16/06    Archive Date: 04/26/06

DOCKET NO.  02-00 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a headache disorder, 
including asserted as secondary to the veteran's service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
service connection for a headache disorder.  The veteran 
perfected a timely appeal of this determination to the Board.

In May 2005, this matter was remanded by the Board for 
further development and adjudication.  This having been 
completed, the case is again before the Board.

Because the veteran asserts entitlement to service connection 
for a headache disorder on a direct basis as well as 
secondary to her service-connected hypertension, the Board 
has framed the issue as stated on the title page.


FINDINGS OF FACT

The veteran's headache condition is related to active duty 
service.


CONCLUSION OF LAW

A headache condition was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

In addition, where the claim is one for basis entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to include notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, given the favorable outcome of the veteran's claim 
for service connection for a headache disorder taken below, 
the RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his claim for service connection for a 
headache disorder would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra.  

II.  Entitlement to service connection for a headache 
condition, to include as secondary to service-connected 
hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection a headache disorder.

In this case, the veteran has been diagnosed with a headache 
disorder, to include migraine headaches.  The Board will 
therefore focus on the evidence that relates to whether the 
veteran's condition was incurred in or aggravated by the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

In this case, the veteran asserts that she has had a chronic 
headache disorder since her period of active service.  The 
service medical records show that she was treated for 
complaints of headaches.  In further support, the veteran 
submitted a January 2001 lay statement, prepared by a 
neighbor, who reported that she had lived next door to the 
veteran since 1985, and that during that time, she had 
observed that the veteran suffered from chronic headaches.  
In this regard, the Board notes that the veteran is competent 
to report that she has experienced a continuity of symptoms 
that are capable of lay observation since service.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Charles v Principi, 
16 Vet. App. 370, 374-75 (2002).  Indeed, the Court has 
essentially recognized that headaches are a symptom that a 
lay person is competent to report that he or she experienced.  
See Dean v. Brown, 8 Vet. App. 449, 455 (1995).

The veteran alternatively maintains that service connection 
is warranted for her headaches because the condition was 
caused or aggravated by the service-connected disability.  In 
this regard, the Board observes that the medical evidence 
shows that the veteran received treatment for her headaches 
while receiving care for her hypertension.  

In October 2005, the veteran was afforded a VA examination in 
connection with her claim.  The examiner indicated that the 
veteran's claims file was available and reviewed in 
connection with the claim.  The examiner noted the veteran's 
medical history regarding her headaches, including an 
increase in the condition during the veteran's pregnancies in 
1976 and 1979-80.  The veteran reported that she had been 
advised that her headaches were due to stress and an increase 
in her blood pressure.  Currently, the veteran indicated that 
she gets headaches on a weekly basis, with occasional sharp 
pain lasting from a few minutes to a several hours.  The 
veteran also reported two occasions, in 1995 and 2005, when 
she passed out and woke to numbness on the left side and 
unintelligible speech.  After examination, the veteran was 
diagnosed with occasional migraine headaches, and muscle 
contraction headaches.  With respect to the question of nexus 
to service, the examiner stated that "[the veteran] has been 
treated for headaches in the service and therefore, I feel 
that it is at least as likely as not that the veteran has a 
headache disorder that is related to or had its onset during 
her period of service.  I do not feel that her headaches are 
aggravated by her service-connected hypertension.  
Hypertensive headaches, in general, are limited to occipital 
headaches."

The veteran was again afforded a VA examination in December 
2005 in connection with her headache condition.  Th examiner 
reviewed the veteran's claims file and noted the veteran's 
medical history, including a diagnosis of migraine headaches 
approximately 10 years earlier.  The veteran currently 
indicated that she gets headaches off and on, but that she 
gets severe incapacitating headaches maybe once a month.  
After examination, the veteran was diagnosed with migraine 
headaches.  With respect to the question of nexus, the 
examiner stated that she was not sure whether the veteran's 
current headaches and those that the veteran complained of in 
service had any definite correlation.  She stated that it 
would be "highly speculative for me to say that her migraine 
definitely diagnosed about ten years ago is related to her 
tension headache or headaches which started during the 
service." 

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
headache disorder.  As noted earlier, the Board notes that 
the veteran is competent to report her experiences.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also 
notes that the October 2005 examiner positively linked the 
veteran's headache disorder with her service stating that "I 
feel that it is at least as likely as not that the veteran 
has a headache disorder that is related to or had its onset 
during her period of service."  While the December 2005 
examiner did not share this opinion, the Board also notes 
that this examiner did not find negatively against the 
veteran, but was rather inconclusive in her findings, stating 
that it would be "highly speculative for me to say that her 
migraine definitely diagnosed about ten years ago is related 
to her tension headache or headaches which started during the 
service."  This amounts to a non-opinion and does not negate 
the positive opinion given by the October 2005 examiner.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

Thus, as the Board finds that the evidence in the record is 
at least in equipoise, the Board resolves all reasonable 
doubts in the veteran's favor, and finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for a headache condition.  Having found that 
service connection is warranted for the veteran's headache 
condition on a direct basis, the Board need not discuss 
whether service connection is warranted as secondary to her 
service-connected hypertension.  The appeal is granted.


ORDER

Entitlement to service connection for a headache condition is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


